Citation Nr: 1426611	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-31 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from July 1986 to November 2006.  His awards and decorations include the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in March 2012.  A transcript of the hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  



FINDING OF FACT

Meniere's disease was first diagnosed during service and continues to be diagnosed on VA examination after discharge from service.  



CONCLUSION OF LAW

The criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

The Board finds that the duty to notify and duty to assist have been met.  Furthermore, given the favorable outcome of this decision, any failure to meet the duty to notify or duty to assist did not result in any harm to the Veteran.  

Service Connection

The Veteran contends that he has a current diagnosis of Meniere's disease, and that this disease began during active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The evidence in this case clearly shows that the Veteran developed dizziness and tinnitus prior to discharge from service.  Indeed, service connection has been established for each of these disabilities, and the Veteran is in receipt of compensation for them.  The question that this decision must address is whether the Veteran also has a current diagnosis of Meniere's disease to which these symptoms can be attributed.  

The Veteran's claim has been denied on the basis that because he does not have constant hearing loss or hearing loss as defined by VA under 38 C.F.R. § 3.385, he does not have a verified diagnosis of Meniere's disease.  Audiometric testing confirms that the Veteran does not have hearing loss as defined by 38 C.F.R. § 3.385. 

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is the first element that must be shown to establish service connection, and without a current diagnosis a claim must be denied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The evidence shows that the Veteran developed dizziness approximately two years prior to discharge from service.  He received treatment from private sources, including a neurologist.  Although the neurologist's initial impression in November 2005 was vertigo, December 2005 records state the neurologist's belief that the Veteran has early Meniere's disease.  The only impression found on subsequent examinations is Meniere's disease.  In fact, an August 2006 examination report from this neurologist states, in relevant part, "This patient clearly has the diagnosis of Meniere's disease."  

The Veteran was afforded a VA ear, nose, and throat examination in September 2008.  He was noted to have experienced recurring episodes of dizziness over the past several years.  He reported experiencing occasional episodes of tinnitus as well as a fluctuating hearing loss which at times resulted in a slight difficulty in hearing.  Following the examination, the impression recognized the previous diagnoses of Meniere's disease in the record.  The VA examiner stated, "It is my impression that he does not have the classic Meniere's syndrome but has an atypical variety of Meniere's.  This is characterized by shorter episodes of vertigo than in the classic Meniere's.  It is also associated with fluctuating hearing loss and recurring episodes of tinnitus."  The examiner elaborated that a diagnosis of Meniere's means that the patient has vertigo, tinnitus, and hearing loss.  Hearing loss and tinnitus could fluctuate in lesser cases but was usually continuous in full-blown Meniere's.  

The Board finds that the evidence shows the only diagnosis assigned to the Veteran's current disability is Meniere's disease.  This diagnosis was initially established prior to discharge from service and the VA examiner made this diagnosis again after discharge.  There is no medical evidence to the contrary.  The private examiner states that the Veteran "clearly" has Meniere's disease.  Although the September 2008 VA examiner describes the Veteran's Meniere's as "atypical," the impression was still Meniere's disease, and in the absence of evidence to the contrary the Board is not free to disregard these diagnoses.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

As for the failure to meet the requirements of 38 C.F.R. § 3.385, the Board notes that the Veteran is not seeking service connection for hearing loss but is seeking it for Meniere's disease.  The medical evidence does establish that the Veteran experiences periodic hearing impairment, beginning as early as January 1989 while the Veteran was on active duty and reportedly continuing at the time of the September 2008 VA examination.  

Therefore, as the Veteran was clearly diagnosed as having Meniere's disease during service, has received continues treatment for Meniere's since discharge, and continues to be diagnosed with Meniere's disease, atypical or otherwise, the criteria for service connection have been met.  


ORDER

Entitlement to service connection for Meniere's disease is granted, subject to the laws and regulations 


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


